Wood, J., (after stating the facts.) 1. The note in suit was a negotiable instrument. The general rule is that “it is essential to the negotiability of a note that it purport to be only for the payment of .money, for, if any other agreement of' a different character be engrafted upon it, it becomes a special contract clogged and involved with other matters and loses thereby-its character as a commercial instrument.” But the general rule is subject to the qualification that if the superadded agreement does not impair the certainty of the promise to pay the certain amount named but only facilitates the means of its collection, it does not in any degree destroy the negotiability of the instrument, but is embodied in the contract of all the parties, and passes as an incident of the paper itself to every holder.” 1 Daniel, Neg. Ins. 59, and cases cited in note. “The point to determine is,” says Mr. Norton, “whether such agreement is a part of or necessary to the fulfillment of the promise or order. If it is not, it does not destroy the instrument’s negotiability.” Norton on Bills and Notes, p. 48. See Wise v. Charlton, 4 Ad. & E. 786, usually referred to as a leading authority. Here the recitals of the fact of the mortgage as a collateral to the note, and of the promise to have the property insured as an additional security, do not in any wise impair the obligation to pay the certain amount in money named. It does not tend to impede, but rather to facilitate, its collection. The promise to pay a certain sum of money at a certain time remains absolute. The collateral contract does not affect the principal obligation, except to aid in its fulfillment. The nóte therefore remains a “courier without luggage.” Arnold v. Rock River Valley Union R. Co., 5 Duer (N. Y.) 207; Towne v. Rice, 122 Mass. 67; Valley Bank v. Crowell, 148 Pa. St. 284. The proof shows that the assignment of the note was in . consideration of the extension of the time of payment of an existing indebtedness of the payee to the appellee, which indebtedness exceeded in amount the note transferred. This constituted appellee a holder for value. Bank of Commerce v. Wright, 63 Ark. 604. Appellee being under the evidence an innocent holder of the note for value before maturity, the question as to whether or not P. B. Farmer, the payor of the note, had paid the same by a certain offset of account which he claimed against Grubbs, the payee, is eliminated. The court properly held that the question of account between the payor and payee under these circumstances was not before it. 2. The question as to whether the deed of trust from P. B. Farmer to his brother was for the sole purpose of defrauding appellee was one of fact. It could serve no useful purpose here to set out and discuss the evidence bearing upon this issue. We are of the opinion, after a careful consideration of it, that the conclusion of the chancellor was not clearly against the preponderance of the evidence. Letchworth v. Vaughan, 77 Ark. 305; Brown v. Wyandotte & S. E. Ry. Co., 68 Ark. 134; Mooney v. Tyler, 68 Ark. 314, and other cases cited in these. Finding no error, the decree is in all things affirmed.